Name: Commission Regulation (EC) No 337/94 of 15 February 1994 on import licences for milk products and poultrymeat products originating in the African, Caribbean, and Pacific states or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 2 . 94 Official Journal of the European Communities No L 43/ 11 COMMISSION REGULATION (EC) No 337/94 of 15 February 1994 on import licences for milk products and poultrymeat products originating in the African, Caribbean, and Pacific states or in the overseas countries and territories months of 1994 of the products referred to in Article 6 of Regulation (EEC) No 715/90 should therefore be deter ­ mined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ( ! ), as last amended by Regulation (EC) No 235/94 (2), and in particular Article 27 thereof, Whereas Article 4 (5) of Commission Regulation (EEC) No 903/90 (3), as amended by Regulation (EEC) No 1741 /90 (4), provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas licence applications have been lodged from 1 to 10 January 1994 ; Whereas Article 4 (5) of Regulation (EEC) No 903/90 stipulates that if the total quantity for which applications have been submitted is less than that available, the Commission is to determine the quantity remaining, which is to be added to that available for the following quarter ; whereas the quantity available for the second six HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences lodged in accordance with Regulation (EEC) No 903/90 for the period 1 January to 30 June 1994 shall be accepted in full . Article 2 Licence applications may be lodged in accordance with Article 4 of Regulation (EEC) No 903/90 during the first 10 days of July 1994 for :  196 tonnes of products falling within CN code 0207,  250 tonnes of products falling within CN codes 1602 31 and 1602 39 . Article 3 This Regulation shall enter into force on 16 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 30, 3 . 2. 1994, p. 12. (3) OJ No L 93, 10 . 4. 1990, p. 20. (4) OJ No L 161 , 27. 6. 1990, p. 32.